    Case: 3:19-mj-00656-SLO Doc #: 7 Filed: 11/06/19 Page: 1 of 2 PAGEID #: 22




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                         :

              Plaintiff,                          :      Case No. 3:19-MJ-656

       vs.                                        :      Magistrate Judge Sharon L. Ovington

NATHAN GODDARD,                                   :      NOTICE OF APPEARANCE

              Defendant.                          :



       Now comes Deborah L. Williams, Federal Public Defender, and hereby enters her

appearance as co-counsel of record for the Defendant, Nathan Goddard.

                                                  Respectfully submitted,

                                                  DEBORAH L. WILLIMAS
                                                  FEDERAL PUBLIC DEFENDER


                                                  s/Deborah L. Williams
                                                  Deborah L. Williams (AZ 010537)
                                                  Federal Public Defender
                                                  10 West Broad Street, Suite 1040
                                                  Columbus, OH 43215
                                                  (614) 469-2999
                                                  Deborah_Williams@fd.org

                                                  Co-Counsel for Defendant
                                                  Nathan Goddard




                                              1
    Case: 3:19-mj-00656-SLO Doc #: 7 Filed: 11/06/19 Page: 2 of 2 PAGEID #: 23




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served upon Dominick Gerace, Assistant
United States Attorney, by electronic filing, this 6th day of November, 2019.


                                                   s/Deborah L. Williams
                                                   Deborah L. Williams
